Affirm and Opinion Filed October 21, 2022




                                                     In the
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-21-00378-CV

                           IN THE INTEREST OF I.A.F., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-12222

                              MEMORANDUM OPINION
                    Before Justices Molberg, Partida-Kipness, and Carlyle
                                  Opinion by Justice Carlyle

         On the Court’s own motion, this Court issued an October 7, 2022 order

withdrawing our October 3, 2022 opinion in this case and vacating the judgment of

that date. This is now the opinion of the Court.

         Appellant Father appeals from a two-year protective order rendered against

him on appellee Mother’s application.1 Father contends the trial court lacked

jurisdiction as to the protective order and it was based on an unconstitutional statute.

We affirm.

Background


   1
       Mother has not filed a brief in this Court.
      Mother filed for divorce from Father in 2016. The case was assigned to the

trial court and given case number DF-16-12222. In June 2017, the trial court signed

an agreed final decree of divorce in case number DF-16-12222, appointing Father

and Mother joint managing conservators of their child, I.A.F., and addressing all

matters relating to the child and the parties’ property. Neither Father nor Mother filed

post-judgment motions or appealed the June 2017 divorce decree.

      In October 2020, Mother filed an application for a protective order against

Father in case number DF-16-12222 in the trial court. The application complained

of stalking and harassment of Mother but did not mention I.A.F. or request protection

regarding the child.

      Father filed a plea to the jurisdiction contending, among other things, (1) the

trial court has no power to enter a protective order in case number DF-16-12222

because the protective order matter is outside the scope of the trial court’s continuing

jurisdiction and the trial court’s plenary power has otherwise expired as to that case,

and (2) the “stalking statute” relied on by Mother, Texas Penal Code section 42.072,

is unconstitutional.

      Following a hearing, the trial court rendered a February 25, 2021 two-year

protective order against Father. He filed a motion for new trial reasserting his

arguments described above. Mother responded, among other things, that “the

Protective Order was granted under Texas Family Code Title 4, which gives Texas



                                          –2–
Family Courts authority to hear Protective Order Applications.” After a hearing, the

trial court denied Father’s motion for new trial.

Standard of review and applicable law

      We review questions of jurisdiction and statutory construction de novo. E.g.,

Mullins v. Mullins, 202 S.W.3d 869, 873 (Tex. App.—Dallas 2006, pet. denied)

(jurisdiction); Silguero v. CSL Plasma, Inc., 579 S.W.3d 53, 59 (Tex. 2019) (statutory

construction). Our primary objective when construing a statute is to determine the

Legislature’s intent. Maxim Crane Works, L.P. v. Zurich Am. Ins. Co., 642 S.W.3d

551, 557 (Tex. 2022) (quoting In re Nash, 220 S.W.3d 914, 917 (Tex. 2007)). We

also “consider the context and framework of the entire statute” and “construe it as a

whole.” Worsdale v. City of Killeen, 578 S.W.3d 57, 69 (Tex. 2019).

      The Texas Family Code’s Title 4 governs “Protective Orders and Family

Violence.” TEX. FAM. CODE §§ 71.001–93.004. A protective order proceeding is

begun by filing an application for a protective order with the clerk of the court. Id.

§ 82.001. Title 4’s section 85.063(a) states:

             (a) If a final order has been rendered in a suit for dissolution of
          marriage or suit affecting the parent–child relationship, an
          application for a protective order by a party to the suit against
          another party to the suit filed after the date the final order was
          rendered, and that is:
             (1) filed in the county in which the final order was rendered, shall
                 be filed in the court that rendered the final order; and
             (2) filed in another county, shall be filed in a court having
                 jurisdiction to render a protective order under this subtitle.


                                         –3–
Id. § 85.063(a). Within Title 4, “court” means “the district court, court of domestic

relations, . . . or other court expressly given jurisdiction under this title.” Id. § 71.002.

Analysis

       In his first issue on appeal, Father asserts the trial court “erred in finding that

it had jurisdiction to issue a protective order in a cause number that had been closed

for more than three years.” Father contends that though the trial court “could have,

of course, heard the same case under a different cause number,” “[n]one of the family

code provisions that establish continuing jurisdiction apply here and thus the [trial

court] could not issue a protective order under a cause number that the [trial court]

no longer had plenary power over.”

       Though the family code provides for continuing jurisdiction in certain

circumstances regarding property divisions or suits affecting the parent–child

relationship, see id. §§ 9.002, 155.001–.003, “a proceeding for protective orders

brought under Title 4 is an independent remedy which is not limited to the court

having continuing jurisdiction.” Copeland v. Copeland, No. 05-18-01431-CV, 2020

WL 4047969, at *2 (Tex. App.—Dallas Jul. 20, 2020, no pet.) (mem. op.)

(recognizing that Title 4 confers protective order jurisdiction in the district courts).

       Title 4’s section 85.063(a) required the protective order application in

question to be filed in the trial court. TEX. FAM. CODE § 85.063(a). “As a district

court, the [trial court] has subject-matter jurisdiction over protective order

proceedings like any other district court.” Phillips v. Phillips, 651 S.W.3d 112, 117

                                            –4–
(Tex. App.—Houston [14th Dist.] 2021, no pet.) (citing TEX. CONST. art. V, § 8); see

also Deen v. Kirk, 508 S.W.2d 70, 72 (Tex. 1974) (explaining that jurisdiction over

subject matter means “the power to hear and determine cases of the general class to

which the particular one belongs”).

      Additionally, as to Father’s complaint regarding the case number, the record

shows Mother’s protective order application “contained all the essentials of a

separate claim” and “could, therefore be maintained as a separate suit.” Williams v.

Nat’l Mortg. Co., 903 S.W.2d 398, 403 (Tex. App.—Dallas 1995, writ denied). Even

assuming it was “filed and docketed as part of a suit no longer in existence,” that

“did not defeat its validity as an independent lawsuit” and the trial court had

jurisdiction to consider it as an independent suit and render judgment. Id. (citing

Leach v. Brown, 292 S.W.2d 329, 331 (Tex. 1956)). We conclude the trial court did

not lack jurisdiction regarding Mother’s protective order application. Id.

      In his remaining issue, Father contends the trial court erred in determining that

the “stalking statute” relied upon in this case, penal code section 42.072, does not

violate the First Amendment to the United States Constitution. While this appeal was

pending submission, this Court issued an opinion concluding the complained-of

statute does not facially violate the First Amendment. Taherzadeh v. State, 648

S.W.3d 681, 686 (Tex. App.—Dallas 2022, no pet.) (citing Ex parte Barton, – S.W.3d

–, 2022 WL 1021061, at *6–8 (Tex. Crim. App. Apr. 6, 2022)). Thus, Father’s second

issue has no merit.

                                         –5–
     We affirm the trial court’s February 25, 2021 protective order.




210378f.p05                              /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF I.A.F., A                   On Appeal from the 255th Judicial
CHILD                                          District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-16-12222.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Molberg and Partida-Kipness
                                               participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee Katarzyna Anna Faber recover her costs of
this appeal from appellant Milton Edward Faber.


Judgment entered this 21st day of October, 2022.




                                         –7–